DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli, Luo, Gaal & Damnjanovic, application no. 2017/0230838 (IDS art) hereinafter known as Luo in view of Golitschek et al, application no. 2019/0150184, hereinafter known as Golitschek. 

As to claim 1, Luo discloses a method for autonomous uplink (AUL) transmission, comprising: at a terminal device, transmitting uplink control information (UCI) for an AUL transmission on an uplink control channel (Luo, [0065], sending UCI for subsequent AUL on Uplink Control Channel (PUCCH)); and performing the AUL transmission following the uplink control channel based on the UCI for the AUL transmission (Luo, [0065], UCI is sent for decoding the subsequent AUL, that is AUL is based on decoding information in the UCI). Luo does not disclose however Golitschek discloses performing the AUL transmission on an uplink shared channel (Golitschek, [0089]-[0091], sending AUL in uplink shared channel (PUSCH) ). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Luo to include the limitations of performing the AUL transmission on an uplink shared channel as taught by Golitschek. Sending AUL in the uplink shared channel when sending grant free transmission is well known in the art. 

As to claim 2, Luo discloses receiving a resource configuration indication for the uplink control channel, the resource configuration indication indicating resource of the uplink control channel, and resource of the uplink control channel being orthogonal to resource of uplink control channel for another terminal device (Luo, [0003], OFDM communication, that is orthogonal communication by plural Terminals as known in the art, [0065], terminals using modulating and coding scheme accordingly for sending UCI and AUL data). 

As to claim 3, Luo discloses wherein the UCI for the AUL transmission is scrambled with a default identifier (Luo, [0052], default identifier for example being RNTI used to determined uplink (UCI) communications) and wherein uplink data on the uplink shared channel is scrambled with a Cell Radio Network Temporary Identifier (C-RNTI) of the terminal device (Luo, [0052], uplink transmission window is determined based on RNTI among other metrics to provide plural terminals disparate offsets to avoid collision) . 

As to claim 4, Luo discloses wherein the UCI for the AUL transmission contains one or more of the terminal device's identifier, modulation coding scheme, and start length indication value for the uplink shared channel (Luo, [0065]. MCS and scrambling information for AUL sent via UCI). 

As to claim 5, Luo discloses the method of claim 1. Luo does not disclose however Golitschek discloses  further comprising any one of: receiving an ACK feedback for the AUL transmission at the end of each AUL transmission; receiving an ACK feedback for the AUL transmission in each AUL slot; or receiving an ACK feedback for the AUL transmission in each maximum channel occupation time (Golitschek, [0035], Terminal getting HARQ for AUL transmission from base station). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Luo to include the limitations of further comprising any one of: receiving an ACK feedback for the AUL transmission at the end of each AUL transmission; receiving an ACK feedback for the AUL transmission in each AUL slot; or receiving an ACK feedback for the AUL transmission in each maximum channel occupation time as taught by Golitschek. ACK feedback is provided in the art to inform the sender when an original transmission was received correctly and that retransmission is not needed. 

As to claim 7, Luo discloses receiving an ACK feedback on a hybrid automatic repeat request acknowledge information channel having a substantially same channel structure to an uplink control channel for ACK (Luo, [0065], UCI sent with ACK that is sent with PUCCH).

As to claims 8-12 and 14, the claims are rejected as applied to claims 1-5 and 7 respectively above by Luo in view of Golitschek. 

As to claim 15, the claim is rejected as applied to claim 1 above by Luo in view of Golitschek. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Golitschek further in view of Takeda et al, application No. 2020/0014491, hereinafter known as Takeda. 

As to claim 6, Luo and Golitschek disclose the method of claim 5. Golitschek further discloses ACK feedback and sending an AUL transmission (Golitschek,[0035]). Luo and Golitschek do not disclose a different subcarrier spacing for after getting an ACK feedback for a transmission however Takeda discloses wherein the AUL transmission and the ACK feedback receiving are performed with different subcarrier spacings (Takeda, [0126]-[0129], sending retransmission of original message with a different subcarrier spacing after HARQ feedback is received).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Luo to include the limitations of wherein the AUL transmission and the ACK feedback receiving are performed with different subcarrier spacings as taught by Golitschek.  Retransmission of original message can be performed with new communication metrics such higher power or different subscriber spacing in an effort to overcome issues that may have caused failure of the original message. 

As to claim 13, the claims are rejected as applied to claim 6 above by Luo in view of Golitschek and further in view of Takeda. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467                                                                                                                                                                                            

/Robert C Scheibel/            Primary Examiner, Art Unit 2467                                                                                                                                                                                            
December 16, 2022